 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   KRISTOPHER RIDDICK-SEALS,
                                                               Case No. C19-585 JCC-TLF
 7                              Plaintiff,
            v.                                                 STIPULATED PROTECTIVE
 8                                                             ORDER
     TRADESMEN INTERNATIONAL LLC, et
 9   al.,
10                              Defendants.

11
            Pursuant to the parties’ stipulated motion (Dkt. 28), the Court adopts the following
12
     Protective Order:
13
     1.     PURPOSES AND LIMITATIONS
14
            Discovery in this action is likely to involve production of confidential, proprietary, or
15
     private information for which special protection may be warranted. Accordingly, the parties hereby
16
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
17
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
18
     protection on all disclosures or responses to discovery, the protection it affords from public
19
     disclosure and use extends only to the limited information or items that are entitled to confidential
20
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
21
     confidential information under seal.
22

23

24

25

26   STIPULATED PROTECTIVE ORDER - 1
 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: social security numbers, medical records, and similar personal

 4   information; Plaintiff’s financial records, confidential personnel files, and related information;

 5   personnel files and confidential personnel information of employees other than Plaintiff;

 6   Defendants’ customers’ information, records, and agreements; and confidential financial, business

 7   or insurance information of the Defendants that is not subject to public disclosure.

 8          Material marked “Confidential” shall include any document, file, portion of file,

 9   transcribed testimony, or other material that the Designating Party in good faith reasonably

10   believes comprises confidential information.

11   3.     SCOPE

12          The protections conferred by this agreement cover not only confidential material (as

13   defined above), but also (1) any information copied or extracted from confidential material; (2) all

14   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

15   conversations, or presentations by parties or their counsel that might reveal confidential material.

16          However, the protections conferred by this agreement do not cover information that is in

17   the public domain or becomes part of the public domain through trial or otherwise.

18   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

19          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

20   or produced by another party or by a non-party in connection with this case only for prosecuting,

21   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

22   categories of persons and under the conditions described in this agreement. Confidential material

23

24

25

26   STIPULATED PROTECTIVE ORDER - 2
 1   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 2   that access is limited to the persons authorized under this agreement.

 3          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 4   by the court or permitted in writing by the designating party, a receiving party may disclose any

 5   confidential material only to:

 6                  (a)     the receiving party’s counsel of record in this action, as well as employees

 7   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 8                  (b)     the officers, directors, and employees (including in house counsel) of the

 9   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

10   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

11   designated;

12                  (c)     experts and consultants to whom disclosure is reasonably necessary for this

13   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14                  (d)     the court, court personnel, and court reporters and their staff;

15                  (e)     copy or imaging services retained by counsel to assist in the duplication of

16   confidential material, provided that counsel for the party retaining the copy or imaging service

17   instructs the service not to disclose any confidential material to third parties and to immediately

18   return all originals and copies of any confidential material;

19                  (f)     during their depositions, witnesses in the action to whom disclosure is

20   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

22   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

23

24

25

26   STIPULATED PROTECTIVE ORDER - 3
 1   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 2   under this agreement;

 3                   (g)     the author or recipient of a document containing the information or a

 4   custodian or other person who otherwise possessed or knew the information;

 5                   (h)     representatives of insurance companies.

 6           4.3     Filing Confidential Material. Before filing confidential material or discussing or

 7   referencing such material in court filings, the filing party shall confer with the designating party,

 8   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 9   remove the confidential designation, whether the document can be redacted, or whether a motion

10   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

11   designating party must identify the basis for sealing the specific confidential information at issue,

12   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

13   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

14   the standards that will be applied when a party seeks permission from the court to file material

15   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

16   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

17   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

18   the strong presumption of public access to the Court’s files.

19   5.      DESIGNATING PROTECTED MATERIAL

20           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

21   or non-party that designates information or items for protection under this agreement must take

22   care to limit any such designation to specific material that qualifies under the appropriate

23   standards. The designating party must designate for protection only those parts of material,

24

25

26   STIPULATED PROTECTIVE ORDER - 4
 1   documents, items, or oral or written communications that qualify, so that other portions of the

 2   material, documents, items, or communications for which protection is not warranted are not swept

 3   unjustifiably within the ambit of this agreement.

 4          Mass, indiscriminate, or routinized designations are prohibited. If it comes to a designating

 5   party’s attention that information or items that it designated for protection do not qualify for

 6   protection, the designating party must promptly notify all other parties that it is withdrawing the

 7   mistaken designation.

 8          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

10   ordered, disclosure or discovery material that qualifies for protection under this agreement must

11   be clearly so designated before or when the material is disclosed or produced.

12                  (a)      Information in documentary form: (e.g., paper or electronic documents and

13   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

14   the designating party must affix the word “CONFIDENTIAL” to each page that contains

15   confidential material. If only a portion or portions of the material on a page qualifies for protection,

16   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

17   markings in the margins).

18                  (b)      Testimony given in deposition or in other pretrial proceedings: the parties

19   and any participating non-parties must identify on the record, during the deposition or other pretrial

20   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

21   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

22   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

23

24

25

26   STIPULATED PROTECTIVE ORDER - 5
 1   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 2   at trial, the issue should be addressed during the pre-trial conference.

 3                  (c)     Other tangible items: the producing party must affix in a prominent place

 4   on the exterior of the container or containers in which the information or item is stored the word

 5   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 6   the producing party, to the extent practicable, shall identify the protected portion(s).

 7          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8   designate qualified information or items does not, standing alone, waive the designating party’s

 9   right to secure protection under this agreement for such material. Upon timely correction of a

10   designation, the receiving party must make reasonable efforts to ensure that the material is treated

11   in accordance with the provisions of this agreement.

12   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

13          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

14   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

15   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

17   challenge a confidentiality designation by electing not to mount a challenge promptly after the

18   original designation is disclosed.

19          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

20   regarding confidential designations without court involvement. Any motion regarding confidential

21   designations or for a protective order must include a certification, in the motion or in a declaration

22   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

23   affected parties in an effort to resolve the dispute without court action. The certification must list

24

25

26   STIPULATED PROTECTIVE ORDER - 6
 1   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 2   to-face meeting or a telephone conference.

 3           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 4   intervention, the designating party may file and serve a motion to retain confidentiality under Local

 5   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 6   persuasion in any such motion shall be on the designating party. All parties shall continue to

 7   maintain the material in question as confidential until the court rules on the challenge.

 8   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 9   LITIGATION

10           If a party is served with a subpoena or a court order issued in other litigation that compels

11   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

12   must:

13                  (a)     promptly notify the designating party in writing and include a copy of the

14   subpoena or court order;

15                  (b)     promptly notify in writing the party who caused the subpoena or order to

16   issue in the other litigation that some or all of the material covered by the subpoena or order is

17   subject to this agreement. Such notification shall include a copy of this agreement; and

18                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

19   the designating party whose confidential material may be affected.

20   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

22   material to any person or in any circumstance not authorized under this agreement, the receiving

23   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

24

25

26   STIPULATED PROTECTIVE ORDER - 7
 1   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 2   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 3   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 4   Bound” that is attached hereto as Exhibit A.

 5   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 6   MATERIAL

 7          When a producing party gives notice to receiving parties that certain inadvertently

 8   produced material is subject to a claim of privilege or other protection, the obligations of the

 9   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

10   is not intended to modify whatever procedure may be established in an e-discovery order or

11   agreement that provides for production without prior privilege review. The parties agree to the

12   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

13   10.    NON TERMINATION AND RETURN OF DOCUMENTS

14          Within 60 days after the termination of this action, including all appeals, each receiving

15   party must return all confidential material to the producing party, including all copies, extracts and

16   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

17          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

18   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

19   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

20   product, even if such materials contain confidential material.

21          The confidentiality obligations imposed by this agreement shall remain in effect until a

22   designating party agrees otherwise in writing or a court orders otherwise.

23

24

25

26   STIPULATED PROTECTIVE ORDER - 8
 1          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 2   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 3   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 4   documents, including the attorney-client privilege, attorney work-product protection, or any other

 5   privilege or protection recognized by law.

 6          Dated this 20th day of November, 2019.

 7

 8

 9                                                        A
                                                          Theresa L. Fricke
10                                                        United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   STIPULATED PROTECTIVE ORDER - 9
